Name: Commission Regulation (EEC) No 1775/86 of 6 June 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/38 Official Journal of the European Communities 7. 6 . 86 COMMISSION REGULATION (EEC) No 1775/86 of 6 June 1986 fixing the amount of the subsidy on oil seeds Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas estimated production of colza, rape and sunflower seed for the 1986/87 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore not be determined ; whereas the Council fixed by Regulation (EEC) No 1457/86 the target price for sunflower seed for the 1986/87 marketing year on the basis of an oil content of 44 % for which the coefficient of equivalence with seed of other qualities has not been fixed ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape and sunflower seed and the coef ­ ficient of equivalence of sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 896/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1333/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 896/86 Q, as last amended by Regulation (EEC) No 1683/86 (8) ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 ( 10) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed has been obtainable only provision ­ ally on the basis of the target price and the monthly increase as last proposed by the Commission to the HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed will , however, be confirmed or replaced as from 7 June 1986 to take into account the indicative price which is fixed for these (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 362, 31 . 12 . 1985, p . 8 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 119, 8 . 5 . 1986, p . 19 . Is) OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 146, 31 . 5 . 1986, p . 25 . f) OJ No L 82, 27 . 3 . 1986, p . 38 . (8) OJ No L 146, 30 . 5 . 1986, p . 25 . 0 OJ No L 133, 21 . 5. 1986, p . 12 . H OJ No L 133 , 21 . 5 . 1986, p . 14 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . 7. 6 . 86 Official Journal of the European Communities No L 153/39 products for the 1985/86 marketing year, and the amount of the monthly increase for June 1986 for colza and rape seed. 4. However, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1986 for colza and rape and for August, September and October 1986 for sunflower will be confirmed or replaced as from 7 June 1986 to take into account the coefficient of equivalence of sunflower seed and, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape and sunflower seed. Article 2 This Regulation shall enter into force on 7 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 153/40 Official Journal of the European Communities 7. 6 . 86 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (2) 4th month (2) 5th month (2) 6th month (*) 1 . Gross aids (ECU) \II III  Spain  0,610 0,610 0,586 0,562 0,538  Portugal  0,000 0,000 0,000 0,000 0,000  Other Member States 30,031 25,576 25,379 26,859 27,257 27,753 2. Final aids || (a) Seed harvested and processed in : II||IIII  Federal Republic of Germany IIIl lIlI (DM) 73,02 62,42 61,98 65,57 66,52 68,10  Netherlands (Fl) 82,28 70,33 69,82 73,85 74,93 76,65  BLEU (Bfrs/Lfrs) 1 374,91 1 189,20 1 179,87 1 248,90 1 267,51 1 284,80  France (FF) 199,06 172,29 170,48 180,86 183,64 188,01  Denmark (Dkr) 249,29 217,58 215,89 228,57 231,97 235,78  Ireland ( £ Irl) 22,064 19,231 19,075 20,179 20,480 20,798  United Kingdom ( £) 17,288 14,901 14,766 15,748 15,992 16,165  Italy (Lit) 42 080 38 086 37 600 39 789 40 394 40 973  Greece (Dr) 2 163,81 2 359,76 2 294,95 2 468,86 2 512,05 2 454,26 (b) Seed harvested in Spain andI\ \\ processed : Il ll  in Spain (Pta)  0,00 0,00 0,00 0,00 0,00  in a Member State listed at (a)lIIII (Pta)  2 850,94 2 821,52 3 040,75 3 098,44 3 127,36 (c) Seed harvested in Portugal and\\\I\ processed : IlII  in Portugal (Esc)  0,00 0,00 0,00 0,00 0,00  in a Member State listed at (a) (Esc)  3 736,91 3 693,10 3 875,94 3 935,37 3 936,30 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council 's decision. (2) Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities . 7. 6. 86 Official Journal of the European Communities No L 153/41 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 1 . Gross aids (ECU) \ \  Spain   1,720 1,720 1,696  Portugal   0,000 0,000 0,000  Other Member States 41,307 41,307 37,786 37,786 39,350 2. Final aids ll\ (a) Seed harvested and processed in (2) : l \  Federal Republic of Germany \ (DM) 99,86 99,86 91,47 91,59 95,25  Netherlands (Fl) 112,52 112,52 103,05 103,18 107,30  BLEU (Bfrs/Lfrs) 1 898,99 1 898,99 1 762,08 1 761,31 1 835,10  France (FF) 278,44 278,44 259,24 258,68 270,26  Denmark (Dkr) 344,31 344,31 321,91 321,91 335,31  Ireland ( £ Irl) 30,541 30,541 28,536 28,503 29,706  United Kingdom ( £) 24,315 24,315 22,625 22,625 23,659  Italy (Lit) 58 886 58 884 56 796 56 643 59 125  Greece (Dr) 3 353,55 3 353,55 3 788,97 3 759,77 3 974,51 (b) Seed harvested in Spain and ll\ processed : \\ Il\  in Spain (Pta)   109,94 109,94 104,28  in a Member State listed at (a) I\ (Pta)   3 177,60 3 177,60 3 409,04 (c) Seed harvested in Portugal and lIl processed : \  in Portugal (Esc)   0,00 0,00 0,00  in Spain (Esc)   5 796,02 5 746,10 6 002,53  in a Member State listed at (a) IlIIIIIl (Esc)   5 587,77 5 539,64 5 786,86 3 . Compensatory aids : l  in Spain (Pta)   2 962,85 2 962,85 3 217,50  in Portugal (Esc)   5 540,34 5 492,21 5 744,56 (&gt;) Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities and the coefficient of equivalence for seed with an oil content of 44 % . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multi ­ plied by 1,037269 . ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,155460 2,150530 2,146000 2,141650 2,141650 2,129520 FI 2,426710 2,424860 2,422200 2,419420 2,419420 2,410250 Bfrs/Lfrs 43,988000 43,989900 43,993000 44,002300 44,002300 44,012500 FF 6,863020 6,866340 6,869780 6,872660 6,872660 6,883340 Dkr 7,968900 7,970830 7,973750 7,979240 7,979240 8,000690 £ Irl 0,709320 0,711187 0,712856 0,714406 0,714406 0,718230 £ 0,630515 0,631985 0,633419 0,634736 0,634736 0,638274 Lit 1 474,170 1 478,380 1 482,350 1 486,620 1 486,620 1 498,970 Dr 134,434400 136,28590 138,13820 139,80370 139,80370 145,41030 Pta 137,378800 137,98220 138,44890 138,94580 138,94580 140,13970 Esc 143,735100 145,35010 146,79830 148,30460 148,30460 152,92660